EXHIBIT 10.9

MGM RESORTS INTERNATIONAL

AMENDED AND RESTATED RESTRICTED STOCK UNITS AGREEMENT

 

 

No. of Restricted Stock Units: 35,000

This Agreement (this “Agreement”) is made by and between MGM Resorts
International (formerly MGM MIRAGE), a Delaware corporation (the “Company”), and
James J. Murren (the “Participant”) as of October 4, 2010, and amended and
restated as of April 8, 2011.

RECITALS

A. The Board of Directors of the Company (the “Board”) has adopted the MGM
MIRAGE 2005 Omnibus Incentive Plan (the “Plan”), which provides for the granting
of Restricted Stock Units (as that term is defined in Section 1 below) to
selected employees.

B. The Board believes that the grant of Restricted Stock Units will stimulate
the interest of selected employees and strengthen their desire to remain with
the Company or a Parent or Subsidiary (as those terms are defined in Section 1
below).

C. The Compensation Committee of the Board appointed to administer the Plan (the
“Committee”) authorized the grant of Restricted Stock Units to the Participant
pursuant to the terms of the Plan and this Agreement as of October 4, 2010.

D. On April 8, 2011, the Committee authorized amendments to the Restricted Stock
Units, set forth in this Agreement, to reflect the Committee’s original intent
that the Restricted Stock Units include certain rights upon termination of
employment.

Accordingly, in consideration of the mutual covenants contained herein, the
parties agree as follows:

1. Definitions.

1.1 “Code” means the Internal Revenue Code of 1986, as amended.

1.2 “Disability” has the meaning ascribed to such term in the Employment
Agreement.

1.3 “Employee’s Good Cause” has the meaning ascribed to such term in the
Employment Agreement.

1.4 “Employer’s Good Cause” has the meaning ascribed to such term in the
Employment Agreement.

 

1



--------------------------------------------------------------------------------

1.5 “Employment Agreement” means the employment agreement, dated as of April 6,
2009, by and between the Participant and the Company.

1.6 “Fair Market Value” means the closing price of a share of Stock reported on
the New York Stock Exchange (“NYSE”) or other applicable established stock
exchange or over the counter market on the applicable date of determination, or
if no closing price was reported on such date, the first trading day immediately
preceding the applicable date of determination on which such a closing price was
reported. In the event shares of Stock are not publicly traded at the time a
determination of their value is required to be made hereunder, the determination
of their Fair Market Value shall be made by the Committee in such manner as it
deems appropriate.

1.7 “Parent” means a parent corporation as defined in Section 424(e) of the
Code.

1.8 “Restricted Stock Unit” means an award granted to a Participant pursuant to
Article 8 of the Plan, except that no shares of Stock are actually awarded or
granted to the Participant on the date of grant.

1.9 “Restrictive Covenants” has the meaning set forth in Section 3.12 of this
Agreement.

1.10 “Restrictive Period” has the meaning ascribed to such term in the
Employment Agreement.

1.11 “Stock” means the Company’s common stock, $.01 par value.

1.12 “Subsidiary” means a subsidiary corporation as defined in Section 424(f) of
the Code or any corporation or other entity, whether domestic or foreign, in
which the Company has or obtains a proprietary interest of more than fifty
percent (50%) by reason of stock ownership or otherwise.

2. Grant to Participant. On October 4, 2010, the Company granted to the
Participant an award of 35,000 Restricted Stock Units subject to the terms and
conditions of the Plan and subject to the terms and conditions of this Agreement
of the same date. Each Restricted Stock Unit represents the right to receive one
(1) share of Stock on the date that the Restricted Stock Unit vests, subject to
the Company’s withholding shares of Stock otherwise distributable to the
Participant to satisfy tax withholding obligations. Unless and until the
Restricted Stock Units have vested in the manner set forth in Section 3.1
hereto, the Participant shall not have any right to delivery of the shares of
Stock underlying such Restricted Stock Units.

3. Terms and Conditions. The award of Restricted Stock Units evidenced hereby is
subject to the terms and conditions of the Employment Agreement (including
extensions, renewals, amendments and successors thereto if the provisions
relating to Restricted Stock Units are not modified (and if modified such
modifications shall only apply to Restricted Stock Units granted concurrently
with or after the date of such modification and the existing agreement shall
govern Restricted Stock Units evidenced hereby)) as it relates to all terms. If
the Employment

 

2



--------------------------------------------------------------------------------

Agreement is silent as to the terms and conditions in this Section 3, the award
of Restricted Stock Units evidenced hereby is subject to the terms and
conditions contained herein. The terms and conditions of this Agreement will
supercede any subsequent employment agreement entered into between the Company
and the Participant that would cause this Agreement to fail to satisfy an
exemption from or comply with Code Section 409A.

3.1 Vesting Schedule. Except as provided in Section 3.2 hereto, and subject to
Section 3.3 hereto, the Restricted Stock Units awarded by this Agreement will
vest only if the Performance Criteria (as described in Exhibit B), as determined
by the Company’s independent registered public accounting firm, have been met.
If the Performance Criteria are not met, all of the Restricted Stock Units
awarded by this Agreement will be cancelled. If the performance criteria are
met, the Restricted Stock Units will vest in four equal annual installments as
follows:

A. The first installment shall consist of twenty-five percent (25%) of the
shares of Stock subject to the Restricted Stock Units and will vest on
October 4, 2011 (the “Initial Vesting Date”).

B. The second installment shall consist of twenty-five percent (25%) of the
shares of Stock subject to the Restricted Stock Units and will vest on the first
anniversary of the Initial Vesting Date.

C. The third installment shall consist of twenty-five percent (25%) of the
shares of Stock subject to the Restricted Stock Units and will vest on the
second anniversary of the Initial Vesting Date.

D. The fourth installment shall consist of twenty-five percent (25%) of the
shares of Stock subject to the Restricted Stock Units and will vest on the third
anniversary of the Initial Vesting Date;

provided, that, in the event of a termination of the Participant’s active
employment by the Company without Employer’s Good Cause, by the Participant for
Employee’s Good Cause, or on account of death or Disability, subject to
satisfaction of the Performance Criteria, the Restricted Stock Units which would
have vested in accordance with the vesting schedule set forth in subsections A
through D of this Section 3.1 as of the date that is two (2) years following the
date of such termination (except that in the case of a termination due to
Disability, such two (2)-year period will be measured from the commencement of
the Disability) shall vest on the later of the date of such termination of
active employment or, if still eligible, the date of the satisfaction of the
Performance Criteria; provided, further, that, in the event that the Participant
violates the Restrictive Covenants (as incorporated in this Agreement by
Section 3.12) during the Restrictive Period, the Restricted Stock Units which
vested as a result of the preceding clause and which, absent such accelerated
vesting, would not otherwise have vested under the vesting schedule set forth in
subsections A through D of this Section 3.1 as of the date of such violation of
the Restrictive Covenants shall be automatically forfeited and the Company shall
reflect such forfeiture in its books and records and, to the extent the
Participant no longer holds such underlying shares of Stock, the Participant
shall pay to the Company the Fair Market Value of such shares of Stock as of the
date of forfeiture.

 

3



--------------------------------------------------------------------------------

3.2 Form and Timing of Payment of Vested Units. Subject to the terms of this
Agreement and the terms of the Plan, any Restricted Stock Units that vest will
be paid to the Participant solely in whole shares of Stock within 30 days
following the date that the Restricted Stock Units vest in accordance with
Section 3.1, provided that if at the time of separation of service the
Participant is a “specified employee” under Code Section 409A and payment would
be treated as a payment made on separation of service, then if required to avoid
the taxes imposed by Code Section 409A payment will be delayed by six months.
Any payment hereunder due within such six-month period will be delayed and paid
within 10 days following the beginning of the seventh month following the
Participant’s separation from service. If the Participant dies during the
six-month period, payment will be made within 30 days of the date of the
Participant’s death. Notwithstanding the foregoing, if any of the Restricted
Stock Units become fully vested upon a change in control (as defined for
purposes of Code Section 409A) under the Participant’s employment agreement,
such Restricted Stock Units will be paid in whole shares of Stock upon such
change in control.

3.3 Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the
Participant’s unvested Restricted Stock Units at any time, subject to the terms
of the Plan and in accordance with any other written agreement between the
Participant and the Company. If so accelerated, the Restricted Stock Units will
be considered as having vested as of the date specified by the Committee, the
Plan or an applicable written agreement but the Committee will have no right to
accelerate any vesting or payment under this Agreement if such acceleration
would cause this Agreement to fail to comply with Code Section 409A.

3.4 Forfeiture upon Termination of Employee. Except to the extent provided in
Section 3.1, if the Participant ceases to be an employee of the Company for any
reason, the balance of the Participant’s unvested Restricted Stock Units that
have not vested at that time and the Participant’s right to acquire any shares
of Stock under this Agreement will immediately terminate.

3.5 Withholding of Taxes. The Company will withhold all required local, state,
federal, foreign and other taxes and any other amount required to be withheld by
any governmental authority, including, without limitation, any amounts with
respect to ordinary income recognized by a Participant pursuant to the issuance
of shares of Stock when Restricted Stock Units vest. The Company will
automatically withhold shares of Stock otherwise distributable to the
Participant when Restricted Stock Units vest to satisfy the Participant’s
withholding obligation.

3.6 No Rights as a Stockholder. Participant will have no rights as a stockholder
with respect to any shares of Stock subject to Restricted Stock Units until the
Restricted Stock Units have vested and shares of Stock relating thereto have
been issued and recorded on the records of the Company or its transfer agent or
registrars.

3.7 Limits on Transferability. The Restricted Stock Units granted under this
Agreement may be transferred to a trust in which the Participant or the
Participant’s spouse control the management of assets. With respect to
Restricted Stock Units, if any, that have been transferred to a trust,
references in this Agreement to vesting related to such Restricted Stock

 

4



--------------------------------------------------------------------------------

Units shall be deemed to include such trust. No interest of the Participant
under the Plan may be subject to attachment, execution, garnishment,
sequestration, the laws of bankruptcy or any other legal or equitable process.

3.8 Adjustments. If there is any change in the Stock by reason of any stock
dividend, recapitalization, reorganization, merger, consolidation, split-up,
combination or exchange of shares of Stock, or any similar change affecting the
Stock, the number and class of securities subject to Restricted Stock Units and
any other terms of this Agreement then the Committee will make appropriate and
proportionate adjustments (including relating to the Stock, other securities,
cash or other consideration that may be acquired upon vesting of Restricted
Stock Units) that it deems necessary. Any adjustment so made shall be final and
binding upon the Participant.

3.9 No Right to Continued Performance of Services. The grant of the Restricted
Stock Units does not confer upon the Participant any right to continue to be
employed by the Company or any Parent or Subsidiary nor may it interfere in any
way with the right of the Company or any Parent or Subsidiary for which the
Participant performs services to terminate the Participant’s employment at any
time.

3.10 Compliance With Law and Regulations. This grant and vesting of Restricted
Stock Units and the obligation of the Company to issue shares of Stock under
this Agreement are subject to all applicable federal and state laws, rules and
regulations, including those related to disclosure of financial and other
information to the Participant and to approvals by any government or regulatory
agency as may be required. The Company will not be required to issue or deliver
any certificates for shares of Stock prior to (A) the listing of such shares of
Stock on any stock exchange on which the Stock may then be listed and (B) the
completion of any registration or qualification of such shares of Stock under
any federal or state law, or any rule or regulation of any government body which
the Company determines, in its sole discretion, to be necessary or advisable,
provided, however, that the payment will be made on the earliest date on which
the Company reasonably anticipates that making such payment will not cause a
violation of any such federal or state law, rule or regulation.

3.11 Certain Corporation Transactions. Nothing in the Plan or this Agreement
will in any way prohibit the Company from merging with or consolidating into
another corporation or from selling or transferring all or substantially all of
its assets, or from distributing all or substantially all of its assets to its
stockholders in liquidation, or from dissolving and terminating its corporate
existence, and in any such event (other than a merger in which the Company is
the surviving corporation and under the terms of which the shares of Stock
outstanding immediately prior to the merger remain outstanding and unchanged),
the Participant will be entitled to receive, at the time the Restricted Stock
Units or portion thereof vests, subject to the terms of this Agreement, the same
shares of stock, cash or other consideration received by stockholders of the
Company in accordance with such merger, consolidation, sale or transfer of
assets, liquidation or dissolution.

3.12 Non-Competition; Non-Solicitation. The restrictive covenants set forth in
Section 8.1 of the Employment Agreement (the “Restrictive Covenants”) shall be
incorporated

 

5



--------------------------------------------------------------------------------

herein and made a part of this Agreement along with the representations and
warranties set forth in Section 9 of the Employment Agreement relating to such
Restrictive Covenants.

4. Investment Representation. The Participant must, upon demand by the Company,
promptly furnish the Company, prior to the issuance of any shares of Stock upon
the vesting of all or any part of the Restricted Stock Units, an agreement in
which the Participant represents that the shares of Stock acquired upon vesting
are being acquired for investment and not with a view to the sale or
distribution thereof. The Company will have the right, at its election, to place
legends on the certificates representing the shares of Stock so being issued
with respect to limitations on transferability imposed by federal and/or state
laws, and the Company will have the right to issue “stop transfer” instructions
to its transfer agent.

5. Participant Bound by Plan. The Participant hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof.
The Company hereby agrees to provide the Participant with any amendments to the
Plan which may be adopted prior to the vesting of the Restricted Stock Units.

6. Notices. Any notice hereunder to the Company must be addressed to: MGM
Resorts International, 3600 Las Vegas Boulevard South, Las Vegas, Nevada 89109,
Attention: 2005 Omnibus Incentive Plan Administrator, and any notice hereunder
to Participant must be addressed to the Participant at the Participant’s last
address on the Company’s records, subject to the right of either party to
designate at any time hereafter in writing some other address. Any notice will
be deemed to have been duly given on personal delivery or three days after being
sent in a properly sealed envelope, addressed as set forth above, and deposited
(with first class postage prepaid) in the United States mail.

7. Execution. Each party agrees that an electronic, facsimile and/or digital
signature or an online acceptance or acknowledgment will be accorded the full
legal force and effect of a handwritten signature under Nevada law.

8. Governing Law. The parties hereto agree that the validity, construction and
interpretation of this Agreement shall be governed by the laws of the state of
Nevada.

9. Arbitration. Except as otherwise provided in Exhibit A to this Agreement
(which constitutes a material provision of this Agreement), disputes relating to
this Agreement shall be resolved by arbitration pursuant to Exhibit A hereto.

10. Variation of Pronouns. All and pronouns and variations thereof contained
herein shall be deemed to refer to masculine, feminine, neuter, singular or
plural, as the identity of the person or persons may require.

11. Severability. Any portion of this Agreement that is declared contrary to any
law, regulation, or is otherwise invalid, shall be deemed stricken without
impairing the validity of the remainder of such

 

6



--------------------------------------------------------------------------------

12. Code Section 409A Compliance. It is intended that this Agreement and the
Restricted Stock Units comply with or be exempt from (as “short-term deferrals”
or otherwise) Code Section 409A and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith.
The Committee reserves the right, if it deems necessary or advisable in its sole
discretion, to unilaterally amend or modify this Agreement or the Plan so that
the Restricted Stock Units granted to the Participant comply with Code
Section 409A. The Participant’s right to payments hereunder will be treated at
all times as a right to a series of separate payment under
Section 1.409A-2(b)(2)(iii) of the Treasury Regulations.

*    *    *

[The remainder of this page is left blank intentionally.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have entered into this
Agreement in Las Vegas, Nevada, as of the date first written above.

 

MGM RESORTS INTERNATIONAL By:   /s/ John M. McManus   Name:   John M. McManus  
Title:  

Executive Vice President,

General Counsel & Secretary

 

PARTICIPANT By:   /s/ James J. Murren   James J. Murren

 

8



--------------------------------------------------------------------------------

EXHIBIT A

ARBITRATION

This Exhibit A sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit A shall be considered to be a
part of the Agreement.

 

1.

Except for a claim by either Participant or the Company for injunctive relief
where such would be otherwise authorized by law, any controversy or claim
arising out of or relating to the Agreement or the breach hereof including
without limitation any claim involving the interpretation or application of the
Agreement or the Plan, shall be submitted to binding arbitration in accordance
with the employment arbitration rules then in effect of the Judicial Arbitration
and Mediation Service (“JAMS”), to the extent not inconsistent with this
paragraph. This Exhibit A covers any claim Participant might have against any
officer, director, employee, or agent of the Company, or any of the Company’s
subsidiaries, divisions, and affiliates, and all successors and assigns of any
of them. The promises by the Company and Participant to arbitrate differences,
rather than litigate them before courts or other bodies, provide consideration
for each other, in addition to other consideration provided under the Agreement.

 

2.

Claims Subject to Arbitration. This Exhibit A contemplates mandatory arbitration
to the fullest extent permitted by law. Only claims that are justiciable under
applicable state or federal law are covered by this Exhibit A. Such claims
include any and all alleged violations of any state or federal law whether
common law, statutory, arising under regulation or ordinance, or any other law,
brought by any current or former employees.

 

3.

Non-Waiver of Substantive Rights. This Exhibit A does not waive any rights or
remedies available under applicable statutes or common law. However, it does
waive Participant’s right to pursue those rights and remedies in a judicial
forum. By signing the Agreement and the acknowledgment at the end of this
Exhibit A, the undersigned Participant voluntarily agrees to arbitrate his or
her claims covered by this Exhibit A.

 

4.

Time Limit to Pursue Arbitration; Initiation: To ensure timely resolution of
disputes, Participant and the Company must initiate arbitration within the
statute of limitations (deadline for filing) provided for by applicable law
pertaining to the claim. The failure to initiate arbitration within this time
limit will bar any such claim. The parties understand that the Company and
Participant are waiving any longer statutes of limitations that would otherwise
apply, and any aggrieved party is encouraged to give written notice of any claim
as soon as possible after the event(s) in dispute so that arbitration of any
differences may take place promptly. The parties agree that the aggrieved party
must, within the time frame provided by this Exhibit A, give written notice of a
claim pursuant to Section 6 of the Agreement. In the event such notice is to be
provided to the Company, the Participant shall provide a copy of such notice of
a claim to the Company’s Executive Vice President and General Counsel. Written
notice shall identify and describe the nature of the claim, the supporting facts
and the relief or remedy sought.

 

9



--------------------------------------------------------------------------------

5.

Selecting an Arbitrator: This Exhibit A mandates Arbitration under the then
current rules of the Judicial Arbitration and Mediation Service (JAMS) regarding
employment disputes. The arbitrator shall be either a retired judge or an
attorney experienced in employment law and licensed to practice in the state in
which arbitration is convened. The parties shall select one arbitrator from
among a list of three qualified neutral arbitrators provided by JAMS. If the
parties are unable to agree on the arbitrator, each party shall strike one name
and the remaining named arbitrator shall be selected.

 

6.

Representation/Arbitration Rights and Procedures:

 

  a.

Participant may be represented by an attorney of his/her choice at his/her own
expense.

 

  b.

The arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of Nevada (without regard to its choice of law provisions) and/or
federal law when applicable. In all cases, this Exhibit A shall provide for the
broadest level of arbitration of claims between the Company and Participant
under Nevada or applicable federal law. The arbitrator is without jurisdiction
to apply any different substantive law or law of remedies.

 

  c.

The arbitrator shall have no authority to award non-economic damages or punitive
damages except where such relief is specifically authorized by an applicable
state or federal statute or common law. In such a situation, the arbitrator
shall specify in the award the specific statute or other basis under which such
relief is granted.

 

  d.

The applicable law with respect to privilege, including attorney-client
privilege, work product, and offers to compromise must be followed.

 

  e.

The parties shall have the right to conduct reasonable discovery, including
written and oral (deposition) discovery and to subpoena and/or request copies of
records, documents and other relevant discoverable information consistent with
the procedural rules of JAMS. The arbitrator shall decide disputes regarding the
scope of discovery and shall have authority to regulate the conduct of any
hearing and/or trial proceeding. The arbitrator shall have the right to
entertain a motion to dismiss and/or motion for summary judgment.

 

  f.

The parties shall exchange witness lists at least 30 days prior to the
trial/hearing procedure. The arbitrator shall have subpoena power so that either
Participant or the Company may summon witnesses. The arbitrator shall use the
Federal Rules of Evidence. Both parties have the right to file a post hearing
brief. Any party, at its own expense, may arrange for and pay the cost of a
court reporter to provide a stenographic record of the proceedings.

 

  g.

Any arbitration hearing or proceeding shall take place in private, not open to
the public, in Las Vegas, Nevada.

 

10



--------------------------------------------------------------------------------

7.

Arbitrator’s Award: The arbitrator shall issue a written decision containing the
specific issues raised by the parties, the specific findings of fact, and the
specific conclusions of law. The award shall be rendered promptly, typically
within 30 days after conclusion of the arbitration hearing, or the submission of
post-hearing briefs if requested. The arbitrator may not award any relief or
remedy in excess of what a court could grant under applicable law. The
arbitrator’s decision is final and binding on both parties. Judgment upon an
award rendered by the arbitrator may be entered in any court having competent
jurisdiction.

 

  a.

Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Exhibit A and to enforce an arbitration award.

 

  b.

In the event of any administrative or judicial action by any agency or third
party to adjudicate a claim on behalf of Participant which is subject to
arbitration under this Exhibit A, Participant hereby waives the right to
participate in any monetary or other recovery obtained by such agency or third
party in any such action, and Participant’s sole remedy with respect to any such
claim shall be any award decreed by an arbitrator pursuant to the provisions of
this Exhibit A.

 

8.

Fees and Expenses: The Company shall be responsible for paying any filing fee
and the fees and costs of the arbitrator; provided, however, that if Participant
is the party initiating the claim, Participant will contribute an amount equal
to the filing fee to initiate a claim in the court of general jurisdiction in
the state in which Participant is (or was last) employed by the Company.
Participant and the Company shall each pay for their own expenses, attorney’s
fees (a party’s responsibility for his/her/its own attorney’s fees is only
limited by any applicable statute specifically providing that attorney’s fees
may be awarded as a remedy), and costs and fees regarding witness, photocopying
and other preparation expenses. If any party prevails on a statutory claim that
affords the prevailing party attorney’s fees and costs, or if there is a written
agreement providing for attorney’s fees and/or costs, the arbitrator may award
reasonable attorney’s fees and/or costs to the prevailing party, applying the
same standards a court would apply under the law applicable to the claim(s).

 

9.

The arbitration provisions of this Exhibit A shall survive the termination of
Participant’s employment with the Company and the expiration of the Agreement.
These arbitration provisions can only be modified or revoked in a writing signed
by both parties and which expressly states an intent to modify or revoke the
provisions of this Exhibit A.

 

10.

The arbitration provisions of this Exhibit A do not alter or affect the
termination provisions of this Agreement.

 

11.

Capitalized terms not defined in this Exhibit A shall have the same definition
as in the Agreement to which this is Exhibit A.

 

12.

If any provision of this Exhibit A is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of Exhibit A. All other provisions shall remain in
full force and effect.

 

11



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

BOTH PARTIES ACKNOWLEDGE THAT: THEY HAVE CAREFULLY READ THIS EXHIBIT A IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT A CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE RESTRICTED STOCK UNITS AGREEMENT BETWEEN THE PARTIES TO WHICH
IT IS EXHIBIT A, AND THEY AGREE TO ABIDE BY ITS TERMS.

The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit A, they are waiving the right to pursue claims covered by this Exhibit A
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury. It is specifically understood that this
Exhibit A does not waive any rights or remedies which are available under
applicable state and federal statutes or common law. Both parties enter into
this Exhibit A voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit A.

Participant further acknowledges that Participant has been given the opportunity
to discuss this Exhibit A with Participant’s private legal counsel and that
Participant has availed himself/herself of that opportunity to the extent
Participant wishes to do so.

*    *    *

[The remainder of this page is left blank intentionally.]

 

12



--------------------------------------------------------------------------------

EXHIBIT B

PERFORMANCE CRITERIA

The Company’s EBITDA for the six-month period beginning on January 1, 2011 must
be at least 50% of the targeted EBITDA for the same period. The target EBITDA
for such purpose will be determined based on the Committee’s assessment of the
projected financial performance for 2011 in light of the general economic
conditions and other factors beyond the control of the Plan participants as
determined in the budget to be adopted by the Board of Directors. For such
purpose, EBITDA will consist of consolidated net income before extraordinary
items, taxes, non-operating income or expenses, depreciation and amortization,
as adjusted for nonrecurring items (whether at the Company’s level or
unconsolidated affiliate level) including gains or losses from the sale of
operating properties, gains or losses on insurance proceeds related to asset
claims, EBITDA attributable to operations of assets for the period prior to
their disposal, certain asset write-downs or write-ups, gains or losses from
acquisition, sale, disposition or exchange of debt securities, and certain legal
and advisory fees. In determining the percentage of targeted EBITDA that is
achieved for this purpose, targeted EBITDA will be adjusted downward to reflect
any operation of the Company’s disposed on during the six-month period beginning
on January 1, 2011.

 

13